UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6697


DWIGHT L. ROBINSON,

                     Plaintiff - Appellant,

              v.

RUSSELL HEESE; GEORGE T. SOLOMON; JEFF LASSITER,

                     Defendants - Appellees,

              and

CHERIE BERRY,

                     Defendant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:16-ct-03068-BO)


Submitted: September 26, 2019                                     Decided: October 4, 2019


Before AGEE and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dwight L. Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dwight L. Robinson, a North Carolina inmate, appeals the district court’s order and

judgment granting summary judgment to the Defendants and dismissing his civil rights

complaint. We affirm.

       We review de novo a district court’s decision to grant summary judgment, “applying

the same legal standards as the district court and viewing all facts and reasonable inferences

therefrom in the light most favorable to the nonmoving party.” Grutzmacher v. Howard

Cty., 851 F.3d 332, 341 (4th Cir.) (internal quotation marks omitted), cert. denied, 138 S.

Ct. 171 (2017). Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a).

       To obtain relief under 42 U.S.C. § 1983 (2012), an inmate must show: (1) he was

incarcerated under conditions that, considered objectively, posed a substantial risk of

serious harm; and (2) that prison officials had a “sufficiently culpable state of mind,”

namely, deliberate indifference to the inmate’s health or safety. Farmer v. Brennan, 511
U.S. 825, 834, 837 (1994) (internal quotation marks omitted). We conclude that Robinson

failed to show that he was exposed to levels of asbestos that could cause serious harm or

that the Defendants knew of a substantial risk to Robinson’s health. We also conclude that

the district court did not abuse its discretion in denying the motion for appointment of

counsel. See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984) (stating standard of

review), abrogated on other grounds by Mallard v. U.S. Dist. Court for S. Dist. of Iowa,

490 U.S. 296 (1989).

                                              2
       Accordingly, we affirm the district court’s order and judgment.           We deny

Robinson’s motion for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3